Citation Nr: 1307868	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  09-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for posttraumatic changes of the right hand, multiple digits, prior to February 15, 2007.

2.  Entitlement to a rating in excess of 40 percent for posttraumatic changes of the right hand, multiple digits, since February 15, 2007.

3.  Entitlement to a rating in excess of 10 percent for right ulnar nerve disability prior to October 11, 2012.   

4.  Entitlement to a rating in excess of 30 percent for right ulnar nerve disability since October 11, 2012.  

5.  Whether reduction of the rating for the Veteran's right ulnar nerve disability from 30 percent to 10 percent was proper.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, and St. Petersburg, Florida, respectively.  

The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  There are no pertinent records found in the Virtual VA file that are not already included in the physical claims file.    

In April 2011, the Veteran presented testimony at a hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.  In August 2011, the Board remanded the increased rating claims for further evidentiary development.     

In November 2012, the Appeals Management Center (AMC) granted a 30 percent rating (from 10 percent) for a right hand ulnar nerve disability effective October 11, 2012.  As such, the Board has recharacterized the increased rating claim for right ulnar neuropathy to reflect the staged rating currently-assigned on the first page of this decision.    
 
The Board received additional evidence from the Veteran in January 2013, which was unaccompanied by a waiver; however, the evidence is duplicative of evidence previously considered by the agency of original jurisdiction (AOJ).  Therefore, there is no prejudice to him in proceeding with appellate review.  38 C.F.R. §§ 19.9, 20.1304(c) (2012).  

During the course of this claim and appeal, the Veterans Claims Court held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  For reasons explained in the remand portion of the decision below, the Board finds that the issue has been reasonably raised by the record.  Therefore, it is included as an issue on appeal as reflected on the first page of this decision.  

The issues of entitlement to a rating in excess of 10 percent for right ulnar nerve disability prior to October 11, 2012, whether reduction of the rating for a right ulnar nerve disability from 30 percent to 10 percent was proper, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to automobile or automobile adaptive equipment has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  Prior to February 15, 2007, the right hand disability more nearly approximated favorable ankylosis of the right long, ring, and middle fingers.  

2.  Since February 15, 2007, the right hand disability has been manifested by no worse than favorable ankylosis of the index, long, ring, and little fingers.

3.  Prior to October 11, 2012, the right ulnar nerve disability was manifested by symptomatology consistent with moderate incomplete paralysis of the ulnar nerve. 


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria for a 20 percent rating, but no more, for posttraumatic changes of the right hand, multiple digits, was met prior to February 15, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5010-5222 (2012).

2.  The criteria for a rating in excess of 40 percent for posttraumatic changes of the right hand, multiple digits, have not been met since February 15, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 5010-5221 (2012).

3.  The criteria for a rating in excess of 30 percent for right ulnar nerve disability have not been met since October 11, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 5010-5221 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Where an increase in an existing rating based on established entitlement to compensation is at issue, as in this case, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating for Posttraumatic Changes of the Right Hand, Multiple Digits

In this case, the Veteran is assigned a 10 percent rating for posttraumatic changes of the right hand, multiple digits, prior to February 15, 2007, under DC 5010 for traumatic arthritis, based on x-ray evidence of physical deformity due to trauma and noncompensable limitation of motion and function of multiple digits.  He is assigned a 40 percent rating under hyphenated DC 5010-5221 since February 15, 2007, for residual favorable ankylosis due to traumatic arthritis.  38 C.F.R. § 4.27.  

The Veteran seeks a higher rating for the periods.  As he is right-hand dominant, his right arm is properly considered the dominant (i.e., major) extremity under this diagnostic code.  

Diseases under DC 5010 for traumatic arthritis are to be rated on limitation of motion of the affected part as degenerative arthritis.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Prior to February 15, 2007

The Board has reviewed the evidence, both lay and medical, for the portion of the appeal period prior to February 15, 2007, to determine if an increased rating for posttraumatic changes of multiple digits of the right hand is warranted.  Upon consideration of the diagnostic codes pertaining to limitation of motion of individual digits, the Board finds that no increased rating is warranted under any of the codes.  

Specifically, the schedular criteria does not provide a compensable rating for any limitation of motion of the ring or little finger and allows no more than a 10 percent rating for any limitation of motion of the index or long finger; therefore, no increased rating is available under either DC 5229 or DC 5230.  

There is, further, no evidence to show that the Veteran's thumb demonstrated limitation of motion manifested by a gap of less than one inch, or greater, between the thumb pad and the fingers with thumb opposition during the period.  All of the findings pertain to the index, long, ring, and little finger of the right hand.  Therefore, a compensable rating is not warranted under DC 5228 for limitation of thumb motion.   

Nonetheless, the Board observes that the March 2005 VA medical examination report reflects a final diagnosis of fracture with multiple operations of the right hand with hyperextension of the metacarpophalangeal joint of the fourth and fifth fingers and swan neck deformity of the middle finger.  An earlier October 2003 VA treatment note similarly notes that the Veteran's right hand demonstrated hyperextension of the metacarpophalangeal joint of the fourth and fifth fingers and swan neck deformity of the middle finger.  

The Board further notes that an August 2005 private treatment record reads that the Veteran was able to use the hand to a certain extent but was limited in activities that required gripping and fine manipulation of the right hand.  The private medical examiner also wrote that the Veteran had limited motion on the digits involved and had obvious deformities.  

In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the disability picture associated with the posttraumatic changes involving multiple digits of the right hand more nearly approximate the schedular criteria for favorable ankylosis of the long, ring, and little fingers so as to warrant an increased rating of 20 percent under DC 5222 for this portion of the claim/appeal period.  

In arriving at the above conclusion, the Board has considered the August 2005 private medical report indicating that there is also significant deformity involving the index finger of the right hand; however, the manifestation of the alleged deformity is not specified in the report.  Additionally, VA medical examination reports and other treatment records during the period do not identify deformity involving the index finger.  

Also, medical examinations performed in July 2010 and October 2012 (i.e., years after this portion of the appeal period) do not show deformity involving the index finger.  The other medical evidence relevant to the period, which overwhelmingly shows no deformity involving the index finger, is deemed far more credible and afforded greater probative value than the August 2005 private treatment record.  

For these reasons, the Board does not find that the index finger demonstrated any deformity during the period so as to warrant its inclusion in the rating for the Veteran's right hand disability under DC 5222.  No higher rating is warranted.  
    
Since February 15, 2007

The Board has also reviewed the evidence, both lay and medical, for the portion of the appeal period since February 15, 2007, to determine if an increased rating for posttraumatic changes of multiple digits of the right hand is warranted for this period.  At the Board hearing, the Veteran asserted that a higher evaluation of 50 percent was warranted for favorable ankylosis of the thumb and three fingers under DC 5221; however, the competent and probative medical evidence of record does not support the assertion.  

Although the Veteran demonstrated some limitation of thumb motion at the March 2007 and July 2010 VA medical examination, there was no finding of ankylosis.  The October 2012 examiner also noted a limitation of motion involving the thumb but did not check any of the listed manifestations of ankylosis pertaining to the thumb when asked about the Veteran's symptoms of ankylosis.  

Instead, the examiner identified several manifestations of ankylosis associated with the right ring and little fingers.  In consideration of the foregoing, the Board finds that the weight of the evidence weighs against finding that the Veteran's right hand disability more closely approximates favorable ankylosis of the thumb and any three fingers or five digits of one hand.  Therefore, an increased rating on that basis is not warranted.  

Next, as the Veteran is also not shown to have unfavorable ankylosis involving the right hand, a higher rating is not warranted under DCs 5216-5218.  Further, there is no indication that evaluation of the disability as amputation is warranted.  The October 2012 examiner checked "No" when asked if the functional impairment of the right hand was to the degree that no effective function remained other than that which would be equally well served by amputation with prosthesis.  As the examiner performed a thorough physical examination of the Veteran and has medical expertise, the medical opinion is afforded great probative value.     

For the above reasons, the Board finds that the weight of the evidence is against the assignment of a higher rating for this portion of the appeal period.     

Rating for Right Ulnar Neuropathy Since October 11, 2012

For the portion of the claim/appeal period since October 11, 2012, the Veteran is assigned a 30 percent rating for moderate incomplete paralysis of the right (major) ulnar nerve under DC 8516.  The Veteran seeks a higher rating for this period.  

The provisions of DC 8516 relate to impairment of the ulnar nerve and provides for a 60 percent rating for complete paralysis of the nerve of the major arm. Complete paralysis is defined as the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened. 38 C.F.R. § 4.124a.  

Severe incomplete paralysis warrants assignment of a 40 percent rating; moderate incomplete paralysis warrants a 30 percent rating; and mild incomplete paralysis warrants a 10 percent rating. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a). 

The rating schedule does not define the terms "mild," "moderate," or "severe" as used in this diagnostic code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just.  38 C.F.R. § 4.6.

Upon careful review of the evidentiary record, to include the Veteran's treatment records relevant to the appeal period and his lay statements, the Board finds that the evidence does not support the assignment of a rating in excess of 30 percent under DC 8516.  Indeed, right ulnar neuropathy is not shown to more closely approximate severe incomplete paralysis or complete paralysis of the ulnar nerve to warrant a higher rating.  

In this regard, the Board initially notes that the ankylosis and related limitation of flexion and extension in the long, ring, and little fingers demonstrated at the October 2012 examination is already contemplated in the 40 percent rating assigned for residual posttraumatic changes of multiple digits of the right hand under hyphenated DC 5010-5221 for favorable ankylosis of the index, long, ring, and little fingers as a residual of posttraumatic arthritis.  

As stated above, ankylosis contemplates immobility and consolidation of a joint.  Thus, the limitation of motion symptomatology for the fingers is precluded from consideration in evaluating the Veteran's right ulnar nerve disability.  See 38 C.F.R. § 4.14.    

Although the Veteran competently reported having constant pain, paresthesias and/or dysesthesias, and numbness in the right upper extremity, as well as frequent hand cramps with locking, difficulty holding things, difficulty shooting his pistol and bow hunting, and difficulty using a hammer at the October 2012 examination, there was no evidence of "griffin claw" deformity, due to flexor contraction of ring finger or very marked atrophy in dorsal interspace and thenar and hypothenar eminences.  

The evidence also does not show muscle wasting or atrophy.  In fact, the October 2012 examiner checked "No" when asked if the Veteran had muscle atrophy.  Additionally, there was no evidence of weakened wrist flexion.  The right wrist strength was normal (5/5) on muscle strength testing at the October 2012 examination.  Furthermore, the Veteran has not alleged nor otherwise been shown to be unable to adduct the thumb.  This evidence weighs against a higher rating.       

Furthermore, the October 2012 examiner considered the symptomatology demonstrated by the Veteran, as well as the description of symptomatology indicative of complete paralysis of the ulnar nerve, and found that the ulnar neuropathy represented moderate incomplete paralysis of the ulnar nerve.  As the examiner has the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by ulnar neuropathy and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinion great probative value.  

Moreover, the Veteran argued at the Board hearing that the manifestations of his right ulnar nerve disability more nearly approximate a 30 percent schedular rating; he did not contend that manifestations of the right ulnar nerve disability entitled him to a rating in excess of 30 percent.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the claim.  The right ulnar neuropathy more closely approximates the criteria for the currently-assigned 30 percent rating under DC 8516 throughout the appeal period.  Thus, entitlement to a higher rating on a schedular basis is denied.  

Other Considerations

Residual Scarring

The Board recognizes that the Veteran has residual surgical scars associated with his right hand disabilities.  However, the scars are not painful, unstable, do not cover a total area greater than 39 square inches, and do not otherwise cause any functional impairment or functional loss.  Therefore, no compensable residuals associated with the scars are shown and no separate rating is warranted.  

Extraschedular Consideration

The Board has further considered whether the increased rating claims warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the currently assigned staged ratings.  The limited motion associated with immobility of multiple finger joints caused by posttraumatic changes is contemplated in the currently assigned ratings for favorable ankylosis, and the schedular criteria under DCs 5222 and 5221 generally contemplate impairment and symptomatology due to favorable ankylosis of multiple digits.  

Also, the right ulnar neuropathy more closely approximates moderate incomplete paralysis of the ulnar nerve since October 11, 2012, and the schedular criteria under DC 8516 contemplates any symptomatology and manifestations involving the hand and/or wrist resulting from moderate incomplete paralysis of the right hand.  

Therefore, the Board finds that manifestations of the Veteran's right hand disabilities adjudicated herein are fully contemplated in the currently assigned ratings.  For these reasons, the Board finds that the schedular criteria are adequate to rate the disabilities, and referral for consideration of extraschedular rating is not necessary.

VCAA

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a February 2007 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran that he may submit evidence showing that his claimed service-connected right hand disability had increased in severity, and described the types of information and evidence that he should submit in support of his claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his increased rating claims.  The RO further explained how VA determines the rating and the effective date.  

The Veteran and his representative have been provided with copies of the above rating decision, the SOC, and the SSOCs, which collectively include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

Regarding VA's duty to assist in claims development, the Board notes that the Veteran has also been afforded with multiple medical examinations in connection with the increased rating claims.  Collectively, the examination reports are deemed adequate for the purposes of this adjudication.  The medical examiners had adequate data on which to base their medical opinions and noted all relevant findings for rating the claims.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  

 Also, post-service treatment records adequately identified as relevant to the Veteran's claims have been obtained to the extent possible, or otherwise submitted, and are associated with the record.  There are no additional treatment records pertinent to the Veteran's claims found in the Virtual VA folder.  Records from the Social Security Administration (SSA) are included in the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Pursuant to the Board's remand, updated VA treatment records dated from September 2010 to August 2011 and the Veteran's records from SSA were obtained.  In consideration of the foregoing, the Board finds that the AMC has complied with Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).           

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed and no further development is required to comply with the duty to assist.

       
ORDER

A 20 percent rating, but no more, for posttraumatic changes of the right hand, multiple digits, prior to February 15, 2007, is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 40 percent for posttraumatic changes of the right hand, multiple digits, since February 15, 2007, is denied.

A rating in excess of 30 percent for right ulnar nerve disability since October 11, 2012, is denied.  


REMAND

In this case, additional evidentiary development is needed before the Board may proceed with appellate review for the issues of entitlement to a rating in excess of 10 percent for right ulnar nerve disability prior to October 11, 2012, the propriety of the reduction of the rating for right ulnar nerve disability from 30 percent to 10 percent, and entitlement to a TDIU.

In December 2007, the RO decreased the rating for the Veteran's right ulnar nerve disability from 30 percent to 10 percent effective February 15, 2007.  In a March 2008 statement, he wrote that he was disputing the decrease of compensation for neuropathy in the right hand.  The RO subsequently evaluated the claim as one for an increased rating only.  

The Board notes that the March 2008 Notice of Disagreement (NOD) regarding the rating reduction for the right ulnar nerve disability was received by the RO within the appeal period.  Therefore, the NOD is timely.  38 U.S.C.A. § 7105.  Because a timely NOD has been submitted, a remand is required in order to provide the Veteran with an SOC.  See Manlincon v. West, 12 Vet. App. 238   (1999) (holding that Board should remand for issuance of SOC when NOD has been timely filed); 38 U.S.C.A. § 7105(d)(1).  Thereafter, he must submit a timely substantive appeal in order for the issue to be perfected for appeal to the Board.  38 U.S.C.A. § 7105. 

The Veteran's increased rating claim for right ulnar nerve disability for the period prior to October 11, 2012, is dependent upon the outcome of the rating reduction claim being remanded for adjudication by the RO.  The Veteran is rated at 10 percent during that period.  Therefore, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Furthermore, as stated above, during the pendency of this appeal, the Court held in Rice that a request for a TDIU is not a separate claim for benefits, but rather, can be part of any claim for increased compensation.  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.

Pursuant to the Board's remand, the Veteran's Social Security disability records were obtained, which included a disability report wherein he alleged that he was unable to work due to several disabilities, to include disability involving the right hand.  Also, the October 2012 examination report noted that the impact of peripheral neuropathy on his ability to work was that the last two digits of the right hand had no significant range of motion to perform regular work.   

Upon consideration of the foregoing, the Board finds that this evidence raises a claim for entitlement to a TDIU.   

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the issue of whether reduction of the rating for the Veteran's right ulnar nerve disability from 30 percent to 10 percent was proper and follow any applicable procedures regarding such claims.  

If the decision is adverse to the Veteran and he files a timely notice of disagreement, undertake all actions required by 38 C.F.R. § 19.26, including issuance of an SOC, so that he may have the opportunity to perfect an appeal on this issue (if he so desires) by filing a timely substantive appeal.  

The issue should only be returned to the Board if a timely substantive appeal is filed. 

2.  Send the Veteran a notice letter pertaining to a claim for entitlement to TDIU, to include a description of the evidence necessary to substantiate a claim for TDIU, the Veteran's duties to substantiate the record, and VA's duties.  Allow for a reasonable period for response.

3.  Thereafter, the Veteran's claims for an increased rating for right ulnar nerve disability for the portion of the claim/appeal period prior to October 11, 2012, and a TDIU should be adjudicated.  

If any benefit sought on appeal remains denied, he and the representative should be provided with a supplemental statement of the case with appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


